DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received on 13 December 2021.
Claims 1, 13 and 22-24 have been amended in the response received on 13 December 2021.
Claims 5, 8-9, 17 and 20 were previously canceled.  
Claims 1-4, 6-7, 10-16, 18-19 and 21-24 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021, has been entered.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-7, 10-16, 18-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 22: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 13 and 22 recite the broad recitation of the user is using the portable item container and not interacting with the user device, and the claim also recites the user device configured to: add and remove items from the item list based on user input, which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The specification does however, give some explanation for what is required in order to build the shopping list further requiring the application of a user device. For example, paragraph [0010] of the specification gives insight to what is required for building the shopping list and recites: 
“apparatuses and methods are provided herein to build a shopping list with a sensor unit attached to a portable item container….A sensor unit attached to a portable container allows a shopper to build a shopping list with an application running on the user device without having to constantly handle the user device. The user device may be holstered or stowed” and “while receiving identifying information of items the shopper gathers into a shopping container from the sensor unit. This allows the user to only handle products and the shopping container while looking for products to purchase in a store” and “the shopping list built with the shopping application on the user device may later be used to facilitate checkout for the purchase of the items gathered into the shopping container” 
WO 2016/018895 PCT/US2015/042438 
Although the specification does explain that a user may not have to handle the user device, the limitations are conflicting and it is not clear what is required in the claims in order to carry out the functions of building a shopping list because the recited user is using the portable item container and not interacting with the user device, is broader than the limitation of user device configured to: add and remove items from the item list based on user input. How can the user not interact with the user device but add or remove items from the item list based on the user input, which would require some type of interaction?  Is there supposed to be a specific distinction from the not interacting with the user device feature, that would then allow or require a user to then later interact, such as interaction with the user device to add or remove items? If so, when would this distinction or further step occur? Such distinction of a specific step is not recited in the claims. Is it that the user is always capable of interacting with the user device, such as handling the user device, or holding the user device, such that the user doesn’t always have to handle the user device? Are the limitations capable of occurring either way such that the user has the option for not having to interact or handle the device while building the shopping list, but then may have the option to interact with user device to add or remove the items via the user input?  The claim language does not clarify or specify what would be required to carry out the functions of the claims, as the claims cannot contain both of these conflicting features of the broader limitation of not interacting with the user and then later recited in the more narrow limitation claim of the user device configured to: add and remove items from the item list based on the user input.  Claims 2-4, 6-7, 10-12, 14-16, 15-19 , 21 and 23-24, depending from claims 1, 13 and 22 respectively, inherit the deficiencies noted and are rejected for the same reasons as given above.  

Regarding claims 1 and 22: 
	The claims recite the user device configured to, which is indented under the sensor unit and appears to be further modifying the claimed sensor unit that is recited above in the claims. The limitations renders the claims unclear as to how it would be determined if the user device is further modifying the sensor unit and if the claimed user device is actually an integrated feature of the sensor unit.  The instant specification does describe that a user device can be “paired with a sensor unit and/or a shopping container” (paragraph [0023] of the instant specification) and further presented in FIG. 1 of the instant specification describes that the user device is specifically a separate feature from the sensor unit. However, as written in the claims, it is not clear if the claimed user device is actually integrated or a structural part of the claimed sensor unit. If the claimed user device is not a part of the sensor unit, then why would it be written to further modify the sensor unit?  Claims 2-4, 6-7, 10-12 and 23-24, depending from claims 1 and 22, inherit the deficiencies noted and are rejected for the same reasons given above. 
For examination purposes, the Examiner will interpret the claim language to include what is offered in the specification regarding the building of the shopping list and will be interpreted as: 
	a portable item container; 
	a sensor unit attached to the portable item container comprising: 
		a sensor physically attached to the portable item container and configured to detect 
	identifying information from items as the items are gathered by a user and placed in the 
	portable item container; 
a transmitter configured to wirelessly transmit the identifying information of the items directly to a user device configured to use the identifying information to build an item list for purchase while the user is using the portable item container and without the user having to handle the user device;  
a container identifier coupled to the portable item container and recognizable by the user device, wherein the container identifier comprises information for pairing the sensor unit to the user device so that the user device can receive a wireless signal directly from the transmitter comprising the identifying information of the items; and 
	the user device configured to: 
		add and remove items from the item list based on user input; and
		process a transaction for items on the item list based on price and discount 
	information specific to a retail location associated with the device. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 2, 4, 7, 11, 13-14, 16, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D, et al. (PGP No. US 2006/0289637 A1), in view of Thomas, A., et al. (PGP No. US 2015/0006319 A1).   

Claim 1-
Brice discloses a shopping apparatus comprising:
a portable item container (Brice, see: paragraph [0068] disclosing “inventory contained by the cart 10”); 
a sensor unit attached to the portable item container comprising (Brice, see: paragraph [0041] disclosing “modular on-cart device (‘MOD’) 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”; and see: [0068] disclosing “inventory component is operably coupled to the MOD 200”; and see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”):
a sensor physically attached to the portable item container and configured to detect identifying information from items as the items are gathered by a user and placed in the portable item container (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “RFID reader 227 may be located at other positions on the cart” and  “secured by means of attachment [i.e., sensor unit physically attached to the portable item container]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”); 
a transmitter configured to wirelessly transmit the identifying information of the items to a user device configured to use the identifying information to build an item list for purchase while the user is using the portable item container without the user having to handle the user device (Brice, see: paragraph [0045] disclosing “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10.”; and see: [0046] disclosing “correlation component is operably coupled to the inventory component, the shopping list component, the MOD 200, and the video display 75”; and see: [0069] disclosing “display 75 a consumer shopping list, the shopping list comprising one or more products for purchase”; and see: [0070] disclosing “basket RFID reader 227 with RFID antennas 228 may be located anywhere on the basket 20 and/or base tray 20 such products having RFID tags (either passive or active RFID tags) may be scanned as they are placed in the basket. Each RFID tag on a product” and “giving the individual product a unique identity.” and “the basket RFID reader 227…may be integrated with the video display 75”; and see: paragraph [0071] disclosing “products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “may further be displayed on the video display 75 [i.e., transmit the identifying information of the items to a user device]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10 [i.e., identifying information to build an item list], etc.”; and see: paragraph [0086] disclosing “display 75 is attached or mounted (referred to collectively hereinafter as attached) to the basket 20 [i.e., without the user having to handle the user device] of the shopping cart 10”); and 
a container identifier coupled to the portable item container and recognizable by the user device, wherein the container identifier comprises information correlating the sensor unit to the user device so that the user device can receive a wireless signal directly from the transmitter comprising the identifying information of the items (Brice, see: paragraph [0045] disclosing “correlate data from the inventory component…regarding the inventory contained by the shopping cart” and “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart”; and see: paragraph [0046] disclosing “correlation component is operably coupled to the inventory component, the shopping list component, the MOD 200, and the video display 75 [i.e., recognizable by the user device]”; and see: paragraph [0070] disclosing “the basket RFID reader 227…may be integrated with the video display 75 [i.e., correlate the sensor unit to the user device]”; and see: paragraph [0071] disclosing “products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “may further be displayed on the video display 75 [i.e., user device can receive a wireless signal from the transmitter]”); and 
the user device configured to (Brice, see: paragraph [0046] disclosing “display 75 [i.e., user device]”):
	add and remove from the item list based on user input (Brice, see: paragraph [0046] disclosing “MOD 200” and “display 75 [i.e., user device], such that as the inventory of the cart 10 is updated”; and see: paragraph [0057] disclosing “the consumer may check off a product form the consumer shopping list [i.e., remove from the item list based on user input]” and “product may appear as checked off, or may be removed from the shopping list once added to the inventory of the cart”; and see: paragraph [0059] disclosing “consumer may select a recipe” and “the ingredients necessary for preparing the recipe (also either stored in the MOD 200, or streamed to the cart 10 are added by the shopping list [i.e. add the item based on user input] and see: paragraph [0069] disclosing “the shopping list component displays on the video display 75 [i.e., user device] a consumer shopping list, the shopping list comprising one or more products for purchase”); and 
initiate a transaction for items on the item list based on price and discount information specific to a retail location associated with the user device (Brice, see: paragraph [0098] disclosing “consumer 85 may select a cart 10…upon entering a store [i.e., retail location]” and “begins to push the cart 10, and will activate the MOD 200 and video display 75 [i.e., retail location associated with the user device]”; and see: [0012] disclosing “the POS computer 326 may initiate checkout services based on the products for purchase known to be in the cart 10”; and see: paragraph [0114] disclosing “as the MOD 200 may communicate the products being purchased, the price of each product, and the running total, as well as the value of any coupons used [i.e., price and discount information]”). 
  
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the user device to build an shopping list, and the container identifier coupled to the portable item container and comprises information for the sensor unit to the user device so that the portable device can receive a wireless signal from the transmitter, comprising the identifying information of the items and ultimately a point of sales does an initiating of a transaction, Brice does not disclose that that a container identifier pairs the sensor unit to the user device and does not disclose that there is a user device that is processing a transaction.  Brice does not disclose: 
a container identifier comprises information for pairing the sensor unit to the user device; 
process a transaction for items associated with the user device. 
but Thomas, however, does teach: 
a container identifier comprises information for pairing the sensor unit to the user device (Thomas, see: paragraph [0052] teaching “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier comprises information for pairing the sensor unit to the user device);  
process a transaction for items associated with the user device (Thomas, see: paragraph [0059] teaching “the device is configured to facilitate transaction processing between the user's device and a point-of-sale system. After successfully confirming the purchased items, the user may provide payment information electronically via the Cart App, using electronic wallets, stored payment profiles, NFC, electronic check, and payment processors such as PayPal”). 
This step of Thomas is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to include the features of a container identifier comprises information for pairing the sensor unit to the user device and process a transaction for items associated with the user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  

Claim 2-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the sensor unit further comprises: a power source configured to supply power at least one of the sensor and the transmitter (Brice, [0076] disclosing “the battery 135 may be integrated with the MOD 200. For example, a battery housing or compartment may be integrally molded from plastic with the MOD housing 199 such that the battery is part of the MOD 200”; and [0129] disclosing “basket RFID reader 227 with antennas 228 (looking inward on the contents of the basket 20), and battery charger contact plates 105 or 230, 231”).

Claim 4- 
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses a shopping apparatus: 
wherein the sensor comprises at least one of a bar code scanner, a Quick Response (QR) code reader, an optical scanner, a radio-frequency identification  (RFID, a near field communication (NFC) reader, a low energy Bluetooth (BTLE) reader, and a camera (Brice, see: paragraph [0042] disclosing “a bar code device driver, and an RFID reader driver”).  


Claim 7-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the portable item container comprises a receptacle portion and a handle portion, and the sensor unit is attached to the receptacle portion (Brice, see: paragraph [0032] disclosing “basket 20 [i.e., receptacle portion] attached to a frame 30” and “a handle 22 [i.e., handle portion] extends between the side members”; and see: paragraph [0041] disclosing “modular on-cart device (‘MOD’) 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”; Also see: FIG. 1).

Claim 11-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses:
wherein the sensor unit is integrated with a portion of the portable item container, receptacle portion and a handle portion, and the sensor unit is attached to the receptacle portion (Brice, see: paragraph [0032] disclosing “basket 20 [i.e., receptacle portion] attached to a frame 30” and “a handle 22 extends between the side members”; and see: paragraph [0041] disclosing “modular on-cart device (‘MOD’) 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”). 
	
Claim 13-
Brice discloses a method of creating an item list comprising:
	recognizing, via a user device, a container identifier coupled to a portable item container, wherein the container identifier comprises information for correlating a sensor unit to the user device the user device can receive a wireless signal comprising identifying information of items from a transmitter of the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “ MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart”; and see: paragraph [0046] disclosing “correlation component is operably coupled to the inventory component, the shopping list component, the MOD 200, and the video display 75 [i.e., recognizable by the user device]”; and see: paragraph [0070] disclosing “basket RFID reader 227…may be integrated with the video display 75 [i.e., correlate the sensor unit to the user device]”); 
detecting the identifying information from the items as the items are gathered by a shopper user and placed in the portable item container with a sensor of the sensor unit physically attached to the portable item container while a user is using the portable item container and without the user having to handle the user device (Brice, see: paragraph [0046] disclosing “correlation component is operably coupled to the inventory component, the shopping list component, the MOD 200 and the video display 75 [i.e., user device]”; and see: [0069] disclosing “inventory component determines [i.e., detecting the identifying information] an inventory contained by the cart 10”; [0070] disclosing “giving the individual product a unique identity” and “basket RFID reader 227…may be integrated with the video display 75 [i.e., user device]” and “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detecting identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10”; and see: paragraph [0086] disclosing “display 75 is attached or mounted…to the basket 20 of the shopping cart 10 [i.e., with the user having to handle the user device]”); 
wirelessly transmitting, with the transmitter of the sensor unit, the identifying information of the items to the user device configured to use the identifying information to build the item list for purchase  (Brice, see: paragraph [0045] disclosing “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10.”; and see: paragraph [0070] disclosing “basket RFID reader 227…in conjunction with the MOD 200 [i.e., transmitter of the sensor unit]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10 [i.e., identifying information to build an item list for purchase], etc.”);
receive user input, at the user device, to add and remove items from the item list (Brice, see: paragraph [0046] disclosing “MOD 200” and “display 75 [i.e., user device], such that as the inventory of the cart 10 is updated”; and see: paragraph [0057] disclosing “the consumer may check off a product form the consumer shopping list [i.e., remove from the item list based on user input]” and “product may appear as checked off, or may be removed from the shopping list once added to the inventory of the cart”; and see: paragraph [0059] disclosing “consumer may select a recipe” and “the ingredients necessary for preparing the recipe (also either stored in the MOD 200, or streamed to the cart 10 are added by the shopping list [i.e. add the item based on user input] and see: paragraph [0069] disclosing “the shopping list component displays on the video display 75 [i.e., user device] a consumer shopping list, the shopping list comprising one or more products for purchase”); and
initiating, at the user device, a purchase of the content of the portable item container based on the item list and price discount information specific to a retail location associated with the user device (Brice, see: paragraph [0098] disclosing “consumer 85 may select a cart 10…upon entering a store [i.e., retail location]” and “begins to push the cart 10, and will activate the MOD 200 and video display 75 [i.e., retail location associated with the user device]”; and see: [0012] disclosing “the POS computer 326 may initiate checkout services based on the products for purchase known to be in the cart 10”; and see: paragraph [0114] disclosing “as the MOD 200 may communicate the products being purchased, the price of each product, and the running total, as well as the value of any coupons used [i.e., price and discount information]”). 
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the user device to build an shopping list, and the container identifier coupled to the portable item container and comprises information for the sensor unit to the user device so that the portable device can receive a wireless signal from the transmitter, comprising the identifying information of the items and ultimately a point of sales does an initiating of a transaction, Brice does not disclose that a container identifier pairs the sensor unit to the user device and does not disclose that there is a user device that is processing a transaction.  Brice does not disclose: 
a container identifier comprises information for pairing the sensor unit to the user device; 
processing at the user device a purchase. 
but Thomas, however, does teach: 
a container identifier comprises information for pairing the sensor unit to the user device (Thomas, see: paragraph [0052] teaching “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier comprises information for pairing the sensor unit to the user device);  
 processing at the user device a purchase (Thomas, see: paragraph [0059] teaching “the device is configured to facilitate transaction processing between the user's device and a point-of-sale system. After successfully confirming the purchased items, the user may provide payment information electronically via the Cart App, using electronic wallets, stored payment profiles, NFC, electronic check, and payment processors such as PayPal”). 
This step of Thomas is applicable to the method of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice to include the features of a container identifier comprises information for pairing the sensor unit to the user device and process a transaction for items associated with the user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  
Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 4.  

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 7.  


Claim 21-
Brice in view of Thomas teach the method of claim 13 as described above.
Brice does not explicitly disclose further comprising: 
authenticating with the user device prior to transmitting the identifying information of the item. 
Thomas, however, does teach: 
authenticating with the user device prior to transmitting the identifying information of the item (Thomas, see: ([0052] “A unique barcode 110 [i.e., a container identifier] and RFID tag 104 is affixed to each shopping container 100, such as a shopping cart or basket, and the barcode 110 and RFID tag 104 information associated with each container 100 is stored”  and “A user pairs his device 102 to the container 100 by using the Cart app 402 [i.e., authenticating with the user device] to cause the device 102 to scan the barcode 110 and to transmit the pairing information to the Cart Server 402”).  
This step of Thomas is applicable to the method of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice to include the features authenticating with the user device prior to transmitting the identifying information of the item, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  

Claim 22-
Brice discloses a sensor device comprising:
a sensor physically attached to a portable item container and configured to detect identifying information from items as the items are gathered by a user and placed in the portable item container while the user is using the portable item container and without the user having to handle the user device (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “RFID reader 227 may be located at other positions on the cart” and  “secured by means of attachment [i.e., sensor unit physically attached to the portable item container]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”; and see: paragraph [0086] disclosing “display 75 is attached or mounted (referred to collectively hereinafter as attached) to the basket 20 [i.e., without the user having to handle the user device] of the shopping cart 10”); 
a transmitter configured to wirelessly transmit the identifying information of the items to the user device configured to use the identifying information to build an item list for purchase (Brice, see: paragraph [0045] disclosing “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10.”; and see: paragraph [0070] disclosing “basket RFID reader 227…in conjunction with the MOD 200 [i.e., transmitter of the sensor unit]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10 [i.e., identifying information to build an item list for purchase], etc.”); and
a container identifier coupled to the portable item container and recognizable by the user device, wherein the container identifier comprises information for correlating the sensor to the user device so that the user device can directly receive a wireless signal from the transmitter comprising the identifying information of the items (Brice, see: paragraph [0045] disclosing “correlate data from the inventory component…regarding the inventory contained by the shopping cart” and “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart”; and see: paragraph [0046] disclosing “correlation component is operably coupled to the inventory component, the shopping list component, the MOD 200, and the video display 75 [i.e., recognizable by the user device]”; and see: paragraph [0070] disclosing “the basket RFID reader 227…may be integrated with the video display 75 [i.e., correlate the sensor unit to the user device]”; and see: paragraph [0071] disclosing “products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “may further be displayed on the video display 75 [i.e., user device can receive a wireless signal from the transmitter]”); and
the user device configured to (Brice, see: paragraph [0046] disclosing “display 75 [i.e., user device]”):
	add and remove from the item list based on user input (Brice, see: paragraph [0046] disclosing “MOD 200” and “display 75 [i.e., user device], such that as the inventory of the cart 10 is updated”; and see: paragraph [0057] disclosing “the consumer may check off a product form the consumer shopping list [i.e., remove from the item list based on user input]” and “product may appear as checked off, or may be removed from the shopping list once added to the inventory of the cart”; and see: paragraph [0059] disclosing “consumer may select a recipe” and “the ingredients necessary for preparing the recipe (also either stored in the MOD 200, or streamed to the cart 10 are added by the shopping list [i.e. add the item based on user input] and see: paragraph [0069] disclosing “the shopping list component displays on the video display 75 [i.e., user device] a consumer shopping list, the shopping list comprising one or more products for purchase”); and 
initiate a transaction for items on the item list based on price and discount information specific to a retail location associated with the user device (Brice, see: paragraph [0098] disclosing “consumer 85 may select a cart 10…upon entering a store [i.e., retail location]” and “begins to push the cart 10, and will activate the MOD 200 and video display 75 [i.e., retail location associated with the user device]”; and see: [0012] disclosing “the POS computer 326 may initiate checkout services based on the products for purchase known to be in the cart 10”; and see: paragraph [0114] disclosing “as the MOD 200 may communicate the products being purchased, the price of each product, and the running total, as well as the value of any coupons used [i.e., price and discount information]”). 
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the user device to build an shopping list, and the container identifier coupled to the portable item container and comprises information for the sensor unit to the user device so that the portable device can receive a wireless signal from the transmitter, comprising the identifying information of the items and ultimately a point of sales does an initiating of a transaction, Brice does not disclose that a container identifier pairs the sensor unit to the user device and does not disclose that there is a user device that is processing a transaction.  Brice does not disclose: 
a container identifier comprises information for pairing the sensor unit to the user device; 
process a transaction for items associated with the user device. 
but Thomas, however, does teach: 
a container identifier comprises information for pairing the sensor unit to the user device (Thomas, see: paragraph [0052] teaching “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier comprises information for pairing the sensor unit to the user device);  
process a transaction for items associated with the user device (Thomas, see: paragraph [0059] teaching “the device is configured to facilitate transaction processing between the user's device and a point-of-sale system. After successfully confirming the purchased items, the user may provide payment information electronically via the Cart App, using electronic wallets, stored payment profiles, NFC, electronic check, and payment processors such as PayPal”). 
This step of Thomas is applicable to the apparatus of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Brice to include the features of a container identifier comprises information for pairing the sensor unit to the user device and process a transaction for items associated with the user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  


Claim 23-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the container identifier comprises a string of characters configured to be entered into the user device via a shopping application to allow the user device to decide the identifying information from the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)”; and see: paragraph [0111] disclosing “scan a bar code on the particular cart that uniquely identifies the cart and correlate the bar code with the serial or identification number”). 

Claim 24-
Brice in view of Thomas teach the method of claim 13 as described above.
Brice further discloses: 
wherein the container identifier comprises a string of characters configured to be entered into the user device via a shopping application to allow the user device to decode the identifying information from the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)”; and see: paragraph [0111] disclosing “scan a bar code on the particular cart that uniquely identifies the cart and correlate the bar code with the serial or identification number”). 


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Smith, T., (Patent No. US 8,880,426 B2) and Perret, E., et al. (PGP No. US 2015/0102105).  

Claim 3-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the sensor being configured to detect the identifying information of the items (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “the basket RFID reader 227…may be located anywhere on the basket 20 and/or base tray” and “RFID reader 227 may be located at other positions on the cart, for example located on the underside of the cart 10, secured by means of attachment [i.e., sensor unit physically attached to the portable item container] to, for example, the bottom 21 of the basket 20, or to the base tray 50”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”). 
Although Brice discloses that the sensor detects the information of the items, Brice does not explicitly disclose that the detection of the items is based on an ink pattern applied to each item. Brice does not disclose: 
the sensor to detect identifying information of the items is based on a conductivity of a conductive ink pattern applied to each of the items.
but Smith, however, does teach:
the sensor to detect identifying information of the items is based on a conductivity of a conductive ink pattern applied to each of the items (Smith, see Col. Col. 3, ll. 23-46 teaches “customer may scan products such as optically scanning…”; and see Col. 4-5, ll. 64-67 and 1-11 “barcode may represent data by varying the widths and spacings of parallel…”). 
This step of Smith is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to shopping with electronic portable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice that includes the sensor detecting information of the items, by combining a sensor that detects the information based on an ink pattern, as taught by Smith..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Brice in order to provide a more efficient checkout experience of a user (Smith, see at least: Col. 3). 
Although Brice discloses that the sensor detects information of the items, and Smith teaches that the sensor detects information of the items based on an ink pattern, but they do not disclose or teach that the there is a voltage meter and voltage interpreter, the voltage meter being configured to detect identifying information based on a conductivity of a conductive ink pattern. Brice does not teach: 
a voltage meter and a voltage interpreter, the voltage meter being configured to detect the identifying information based on a conductivity.  
but Perret, however, does teach: 
a voltage meter and a voltage interpreter, the voltage meter being configured to detect the identifying information based on a conductivity (Perret, see paragraph [0076] “optical code is formed at least partially by printing an electronically conductive ink” and see paragraph [0082] “electromagnetic signature may be read,…with the optical code” and “reader includes a device for both transmitting and receiving electromagnetic radiation”).  
This step Perret is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to item identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Brice, to a voltage meter and a voltage interpreter, configured to detect the identifying information based on a conductivity, as taught by Perret.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to better identify and authenticate items (see paragraph [0022] of Perret).  

Regarding claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 3.  



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Fan, G., et al. (PGP No. US 2015/0294390 A1) and Perret, E., et al.  

Claim 6-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice does not disclose: 

wherein the container identifier comprises a pattern readable by a user device, 
but Thomas, however, does teach: 
wherein the container identifier comprises a pattern readable by a user device (Thomas, see: paragraph [0052] “A unique barcode 110 [i.e., a container identifier] and RFID tag 104 is affixed to each shopping container 100, such as a shopping cart or basket, and the barcode 110 and RFID tag 104 information associated with each container 100 is stored”  and “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier recognizable by the portable user device] and to transmit the pairing information to the Cart Server 402.” And “In the example of a shopping cart, when the cart is within the range to be identified, the RFID reader 106, 406 reads the RFID tag 104 on the cart, and transmits the cart’s tag information to the Cart Server 404.”).  
This step of Thomas is applicable to system of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice to include the features wherein the container identifier comprises a pattern readable by a user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  
Brice does not disclose: 
a pattern readable by a touch screen, 
but Fan, however, does teach:
a pattern readable by a touch screen (Fan, see paragraph [0034] “Shopping assistant application 104 hosted on client device 102 may be configured to then access or receive the purchase opportunities transmitted to server 110…enable the user of client device 102…choose one or more of the purchase opportunities or modify the shopping list 106…Payment may be processed via software programs…on client device 102”; and see paragraph [0038] “Client device…touch pad” of Fan). 
 This step of Fan is applicable to the apparatus of Brice as they both share characteristics and capabilities, namely, they are directed to shopping with electronic portable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to provide touch screen of the user, as taught by Fan.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to provide a more efficient shopping experience of a user in an interactive shopping situation (see paragraphs [0004]-[0006] of Fan). 
Neither Brice nor Thomas disclose or teach: 
a conductive ink pattern; 
Perret, however, does teach: 
a conductive ink pattern  (see paragraph [0076] “optical code is formed at least partially by printing an electronically conductive ink” and see paragraph [0082] “electromagnetic signature may be read,…with the optical code” of Perret).  
This step Perret is applicable to the system of Brice as they both share characteristics and capabilities, namely, they are directed to item identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Brice to provide the reading of  item information based on the conductivity of ink on the item as taught by Perret.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in view of Fan in order to better identify and authenticate items (see paragraph [0022] of Perret).  

Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 6. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al. and Bucherer-Klingler, D., et al. (PGP No. US 2018/0173909 A1).  

Claim 10-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice does not explicitly disclose: 
wherein the identifying information of an item is not stored on the sensor unit after transmission.
Although Brice does disclose identifying information of an item, Brice does not explicitly disclose that the identifying information of an item is not stored on the sensor unit after transmission. Bucherer-Klingler, however, does teach:
wherein the identifying information of an item is not stored on the sensor unit after transmission (Bucherer-Klingler, see: [0026] teaches “sensor units may also include memory that acts as a buffer for messages indicating a detected event to be sent to a server.” And “events can be transmitted over the network, the messages may be buffered until network connectivity is restored or there is available network bandwidth for a message.”; and also see:  [0027] teaches “Such an RFID system may be used for any of a number of purposes. Some RFID systems are used to track one or more objects by tracking a tag attached to an object, where the tag contains electronically stored information that uniquely identifies the tag, and, by associating a specific tag to an object,”; and also see: [0054] teaches “One or more stored tag detection signals to remove from one or more tag signal data sets 224” and “The stored tag detection signal may be deleted from the memory of the sensor unit.”; Also see: FIG.2).   
This step Bucherer-Klingler is applicable to the apparatus of Brice, as they share characteristics and capabilities, namely, they are directed to sensor data collection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice, by combining the identifying information of an item that is not stored on the sensor after the transmission, as taught by Bucherer-Klingler.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to provide an efficient way to track sensor information for a plurality of objects (see at least: [0022]-[0027] of Bucherer-Klingler).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al. and Clapper, E. (PGP No. US 2002/0167916 A1). 

Claim 12-
Brice in view of Thomas teach the shopping apparatus of claim 1 as described above.
Brice does not explicitly disclose:
wherein the sensor unit is detachable from the portable item container. 
but Clapper, however, does teach:
wherein the sensor unit is detachable from the portable item container (Clapper, see: [0015] teaches PDA 10, may include a housing 12 with a display”; and see: [0016] teaches “housing 12 is a bar code scanner 18”; and see: [0043] teaches “The PDA 10…attaches to the handle 108 of the shopping cart 100…PDA 10 may be removable [i.e., detachable] attached to existing shopping cart 100” of Clapper).  
This step of Clapper is applicable to the apparatus of Brice, as they share characteristics and capabilities, namely, they are directed to digital shopping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice, to provide a sensor unit that is detachable from the portable item container, as taught by Clapper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to provide a more convenient shopping experience for customers in retail environment (see paragraph [0005] of Clapper).  





Response to Arguments
With respect to the rejections made under 35 U.S.C. 103 filed on 13 December 2021 and are not considered to be persuasive. 
In response to the Applicant’s arguments found on pages 8-9 of the remarks stating that “The combination of references further does not teach or suggest ‘the user device configured to:  add and remove items from the item list’ built based on information received from the sensor unit attached to the portable item container ‘based on user input; and process a transaction for items on the item list based on price and discount information specific to a retail location associated with the user device’,” the Examiner respectfully disagrees. The Examiner maintains that the combined references do teach the amended claim limitations. For example, Brice discloses the limitation of the user device configured to: add and remove items from the item list based on user input, as paragraph [0046] of Brice discusses that that the MOD 200 that is attached to a physical shopping container includes a display that the user may utilize when viewing inventory of the cart and when the cart is updated. The display of Brice encompasses the amended feature of a user device, as this device is specifically for the user to utilize while shopping in the retail location. Further, paragraph [0057] explains that the consumer may have items removed from the item and the display will update what is taking place, as the items are placed in the cart. As the items are placed in the shopping cart (by the customer), the item list is  updated to reflect a removal off of that list. Further, as explained in paragraph [0059] of Brice, the user may select a recipe that includes a plurality of items that are required. The items are then added to the list for purchase by the customer and are displayed on the user device that is attached to the shopping cart. This adding of the items to the list, is based on the input of a user selecting the recipe that contains the plurality of the items to be purchased, encompassing the feature of based on user input. Next, Brice discloses that there is an initiation of a purchase of the items that have been placed in the cart and reflected on the item list. This is accomplished by the customer entering the store (i.e., a retail location) and then selecting  shopping cart. The user pushes the cart throughout the store, which then activates the MOD that and the display (i.e., the user device) (Brice, see: paragraphs [0098] and [0112]) . While the shopper is shopping the running total of the items added to the cart are utilized for an initiating of a purchase. The system communicates the total products and the price of each product, along with the discounts or coupons that have been applied to a point of sale (Brice, see: paragraph [0114]).  Brice discloses that there is an initiating of a transaction but does not specifically state that the initiating of the purchase, is to process a transaction. The Examiner has merely relied upon the reference of Thomas to teach the feature process a transaction for items associated with the user device. This is reflected in paragraph [0059] of Thomas, which describes that the user device is processing the transaction. The transaction of items is completed and confirmed once the user has provided a method for payment.  Therefore, the Examiner maintains that the references of Brice in view of Thomas do teach the amended claim limitations and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hiramatsu, K., et al. (PGP No. US 2010/0156602 A1), describes a commodity display position alert system that includes commodity display shelves in a store, an RFID reader in the display shelves, the RFID reader reads commodity codes from tags attached to the commodities, and a server outputs a reporting signal to a PDA terminal. 
As referenced in the Office Action mailed on 11 August 2021, Joseph, B., et al. (PGP No. US 2015/0206121 A1), describes a shopping cart that includes a product sensor and a processor that can read the product information of products placed in the cart. 
As referenced in the Office Action mailed on 11 August 2021, Kwon, S. (PGP No. US 2006/0253290 A1), disclose an electronic commerce system that uses cameras, item specific codes and transmission between terminals and a serer by a wireless transmission such as RF, to identify the item information for users. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625